                    KOZENY & MCCUBBIN, L.C. LLC
                                 ATTORNEYS AT LAW

                                     12400 Olive Blvd
Tel: 314-991-0255                        Suite 555                      Fax: 314-567-8019
                                Saint Louis, Missouri 63141

April 22, 2019

VIA ELECTRONIC FILING

Honorable Elizabeth S. Stong
United States Bankruptcy Court, EDNY
Conrad B Duberstein Courthouse
271-C Cadman Plaza East – Suite 1595
Brooklyn, NY 11201

Re:            Evelyn Charles
Creditor:      Specialized Loan Servicing, LLC as servicer for HSBC Bank USA,
National Association as Trustee for Deutsche Alt-B Securities, Mortgage Loan
Trust, Series 2006-AB4
Chapter:       13
Case:          1-18-43885-ess

Dear Judge Stong,

      Our office represents Specialized Loan Servicing, LLC as servicer for HSBC
Bank USA, National Association as Trustee for Deutsche Alt-B Securities, Mortgage
Loan Trust, Series 2006-AB4, a secured creditor of the above referenced Debtor.

       Our client provide the attached Loss Mit Decision letter dated January 11,2019 to
the Debtor. Debtor was denied for a loan modification but approved for Short Sale or
Deed in Lieu. Debtor's Attorney advised the attached Appeal was sent to our client on
February 20, 2019. Our client advised they never received the Appeal. Appeal was
resubmitted to our client on April 16, 2019. Specialized Loan Servicing is currently
reviewing the documents provided and has not yet rendered a decision.

       Please contact the undersigned at nybk@km-law.com should this court have any
questions.

Very truly yours,
Kozeny & McCubbin, L.C. LLC

/s/ Wesley T. Kozeny
Wesley T. Kozeny, Esq.

Cc:
Anthony M Vassallo (via ECF)
Marianne DeRosa (via ECF)



      MISSOURI       KANSAS        NEBRASKA          OKLAHOMA           NEW YORK
